DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1, and 11 objected to because of the following informalities:  
The claims similarly recites “wherein each entry in the index associates at least one attribute value with one or more of the vertices with an attribute that qualifies for the entry;” There is not clear if each entry in the index is associate with least one attribute value, one or more of the vertices, and an attribute that qualifies for the entry or if each entry in the index is associate with least one attribute value, each entry in the index is associate with one or more of the vertices, and each entry in the index is associate an attribute that qualifies for the entry. It is also not clear if the attribute that qualifies for the entry is an attribute that qualifies the entry or is just an attribute with same value for the entry. For purpose of this examination it will be interpreted as “each entry in the index is associate with least one attribute value, one or more of the vertices, and an attribute that qualifies for the entry.”
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim just recites “14, The computing system of claim 11, wherein the program instructions further comprising” without father instructions. It appears that the claim is lacking the following portion “maintaining a second index to index the graph based on the unique identifiers for the vertices in the graph” if the claims is to be conform with claim 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is 
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1-6, 9-13, 15-16, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ushijima et al. (US 20150310129 A1) in view of Bik (US 9104665 B1).

As per claim 1, Ushijima teaches a method comprising (Ushijima, Abstract, a method of managing a database): 
generating an index corresponding to attributes of an attribute type identified in vertices of a graph (Ushijima, figs. 9C, 13, 14A-B, 20, par. [0123]-[0125], [0148], generate a reference statistical information see figs. Wherein the reference statistical information is a table. Where the reference statistical information is interpreted “NODE TYPE NAME”. A statistical information management module acquiring the type of node and the like from the graph database. Wherein the type of node is inherent to be identified prior to be acquiring. The nodes are interpreted as the vertices. For example, attribute node type name “Country” where the attribute node type name “Country” is the attribute type), 
wherein the vertices each comprise a unique identifier (Ushijima, figs. 4-6, par. [0076]-[0078], “It should be noted that in FIG. 6, the reference numerals N10, N11, and N12 indicate the node names when the fields of the student 3201, the lecture 3202, and the grade 3203 are represented in a graph structure.” Wherein the reference numerals N10, N11, and N12 indicate the node names is interpreted as the unique identifier. The nodes are interpreted as the vertices) and 
one or more attributes corresponding to one or more attribute types (Ushijima, figs. 19A-E, 20, par. [0148], “the high-frequency reference range determination module 113 matches the column names 1401 to 1403 of the intermediate table 140 to the names of the types of nodes in the graphs” The names of the types of nodes in the graphs is interpreted as the one or more attributes corresponding to one or more attribute types), and 
wherein each entry in the index associates at least one attribute value with one or more of the vertices with an attribute that qualifies for the entry (Ushijima, figs. 14A-B, 19A-E, 20, par. [0148], “19A to 19E specified as the high-frequency reference range, and sets the value of each node in the intermediate table 140 as one record containing the series of nodes linked in FIGS. 19A to 19E.” Where the sets of ; 
obtaining a query to the graph associated with the attribute type (Ushijima, fig. 2, par. [0067], “The front-end computer 100 receives a query having a table structure or a graph structure from the network 400, and generates the reference statistical information 130 for the referenced data.” Where the graph structure is interpreted to be graph associated with the attribute type);
However, it is noted that the prior art of Ushijima does not explicitly teach “generating one or more delta indexes associated with the index based on one or more modifications to the graph; generating a response to the query based at least on the index and at least one delta index of the one or more delta indexes.”
On the other hand, in the same field of endeavor, Bik teaches generating one or more delta indexes associated with the index based on one or more modifications to the graph (Bik, figs. 6, 7A-B, Column 14, Lines 5-17, “the backup module 312 also includes a delta module 604 that creates delta tables 704a-n for storing modifications made to data associated with a vertex represented in the backup table 702.” Where the delta tables are interpreted as the one or more delta indexes. Where the backup table is interpreted as the index. The modifications made to data associated with a vertex are interpreted as the one or more modifications to the graph); 
generating a response to the query based at least on the index and at least one delta index of the one or more delta indexes (Bik, figs. 6, 7A-B, Column 15, Lines 45-64, “Because the backup table 702 and the delta tables 704a-n are ordered, the merge module 606 stops searching a delta table 704 for the selected identifier once it reaches a unique identifier with a value greater than the value of the selected identifier.” and “ The merge module 606 then searches for the selected identifier in delta tables 704a-n. If found in one or more delta tables 704a-n, the merge module 606 selects the identifier and its corresponding values from the latest created delta table 704.” Wherein the searches are inherent to have a query. The searches are searching one or more delta tables. Where the selects the identifier and its corresponding values from the latest created delta table 704 is interpreted as the response to the query).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bik that teaches a graph representing relationships among a set of items into Ushijima that teaches accessing data stored in a graph database by using a relational database interface. Additionally, this give a capability to store data for expressing complex relationships as is, such as human relationships in a social network or a delivery state across a logistics network, and flexibility in not needing a schema design before storage unlike a relational database.
The motivation for doing so would be to efficient processing a large graph that provide information to a search engine (Bik Column 1, Lines 34-40). 

As per claim 2, Ushijima teaches wherein the one or more modifications comprise one or more additions or deletions in the graph (Ushijima, fig. 17, par. [0144]-[0145], “the high-frequency reference range determination module 113 references the reference statistical information 130, and keeps the nodes included in the high-frequency reference range but deletes the other nodes from the overall graph G shown in FIG. 17 representing the overall relational diagram of the databases.” Where deletes the other nodes from the overall graph G is interpreted as the one or more modifications comprise one or more additions or deletions in the graph).

As per claim 3, Bik teaches wherein the graph comprises the vertices and one or more additional vertices without the attribute type (Bik, fig. 3, Column 10, Lines 46-65, “a partition of a graph and stores the graph data as a vertex collection data structure” Where the vertex in the graph data has a plurality of vertices without the attribute type).

As per claim 4, Bik teaches further comprising maintaining a second index to index the graph based on the unique identifiers for the vertices in the graph (Bik, fig. 7B:752b, Column 16, Lines 13-24, “The merge module 606 stores the resulting unique identifiers and their corresponding values in the new backup table.” Wherein the new backup table is interpreted as the second index to index the graph based on the unique identifiers for the vertices in the graph).

As per claim 5, Bik teaches wherein generating the response to the query based at least on the index and at least one delta index of the one or more delta indexes comprises: compiling the index and the at least one delta index to generate an updated index (Bik, fig. 7B:752b, Column 15, Lines 37-57, “After the merge threshold is reached, the merge module 606 merges the backup table 702 and the delta tables 704a-n into a new backup table (not shown).” Where the result of the merge is interpreted as the compiling the index and the at least one delta index to generate an updated index. Where the new backup table (not shown) is interpreted as the generate the updated index); and 
generating a response to the query based at least on the updated index (Bik, fig. 7B:752b, Column 15, Lines 44-57, “To create this backup table, the merge module 606 starts at the beginning of the backup table 702 and selects the first vertex stored in the backup table 702.” Wherein the selects the first vertex stored in the backup table is interpreted as the generating a response to the query based at least on the updated index. The selects are inherent to have the query).

As per claim 6, Ushijima teaches wherein each entry in the index associates a range of attribute values with one or more of the vertices with an attribute that qualifies for the range (Ushijima,   par. [0064], “The high-frequency reference range determination module 113 of the query request reception module 110 reads the reference statistical information 130, specifies a range having a high access frequency (high-frequency reference range) in the graph database 220, and extracts the nodes of the high-frequency reference range.” Wherein the high-frequency reference range is interpreted as the range of attribute values with one or more of the vertices with an attribute that qualifies for the range with is associated with each node of the graph insert to the reference statistical information).

Bik teaches wherein the query indicates a period of interest and wherein the method further comprises selecting the at least one delta index that corresponds to the period of interest (Bik, fig. 8, Column 19, Lines 64-66, “After selecting the unique identifier and its corresponding values from the latest delta table 704” Wherein after is interpreted as the period of interest. Wherein the selecting the unique identifier and its corresponding values from the latest delta table is interpreted as the selecting the at least one delta index that corresponds to the period of interest).

As per claim 10, Bik teaches further comprising compiling the one or more delta indexes with the index to generate a new index (Bik, fig. 8, Column 19, Lines 25-30, “The backup module 312 then creates 804 one or more delta tables and stores the data modified after creation of backup table in the created one or more delta tables. The backup module 312 next merges 806 the backup table and the one or more delta tables after reaching a merge threshold.” Where merges the backup table and the one or more delta tables after reaching the merge, threshold is interpreted as the compiling the one or more delta indexes with the index to generate the new index).

As per claim 11, Ushijima teaches a computing system comprising (Ushijima, fig. 1, par. [0010], “a computer system”): 
a storage system, a processing system operatively coupled to the storage system (Ushijima, fig. 2, par. [0045], “The back-end computer (#1) 200 includes a processor 201, a memory 202, a storage device 203, and a network adapter 204. A graph database processing module 210 is loaded in the memory 202 and executed by the processor 201.”); and 
program instructions stored on the storage system that, when executed by the processing system, direct the processing system to (Ushijima, fig. 2, par. [0048], “a function module for realizing a predetermined function by operating based on a program of each function module” Where the function has program instructions stored on the storage system that, when executed by the processing system): 
generate an index corresponding to attributes of an attribute type identified in vertices of a graph (Ushijima, figs. 9C, 13, 14A-B, 20, par. [0123]-[0125], [0148], generate a reference statistical information see figs. Wherein the reference statistical information is a table. Where the reference statistical information is interpreted as the index. The reference statistical information has attributes defining all node type names on the reference statistical information table column “NODE TYPE NAME”. A statistical information management module acquiring the type of node and the like from the graph database. Wherein the type of node is inherent to be identified prior to be acquiring. The nodes are interpreted as the vertices. For example, attribute node type name “Country” where the attribute node type name “Country” is the attribute type), 
wherein the vertices each comprise a unique identifier (Ushijima, figs. 4-6, par. [0076]-[0078], “It should be noted that in FIG. 6, the reference numerals N10, N11, and N12 indicate the node names when the fields of the student 3201, the lecture 3202, and the grade 3203 are represented in a graph structure.” Wherein the reference numerals N10, N11, and N12 indicate the node names is interpreted as the unique identifier. The nodes are interpreted as the vertices) and one or more attributes corresponding to one or more attribute types (Ushijima, figs. 19A-E, 20, par. [0148], “the high-frequency reference range determination module 113 matches the column names 1401 to 1403 of the intermediate table 140 to the names of the types of nodes in the graphs” The names of the types of nodes in the graphs is interpreted as the one or more attributes corresponding to one or more attribute types), and 
wherein each entry in the index associates at least one attribute value with one or more of the vertices with an attribute that qualifies for the entry (Ushijima, figs. 14A-B, 19A-E, 20, par. [0148], “19A to 19E specified as the high-frequency reference range, and sets the value of each node in the intermediate table 140 as one record containing the series of nodes linked in FIGS. 19A to 19E.” Where the sets of value are interpreted as the one or more of the vertices with an attribute that qualifies for the entry. Where each node is inherent to have a entry in the index associates at least one attribute value);
obtain a query to the graph associated with the attribute type (Ushijima, fig. 2, par. [0067], “The front-end computer 100 receives a query having a table structure or a graph structure from the network 400, and generates the reference statistical information 130 for the referenced data.” Where the graph structure is interpreted to be graph associated with the attribute type);
However, it is noted that the prior art of Ushijima does not explicitly teach “generate one or more delta indexes associated with the index based on one or more modifications to the graph; generate a response to the query based at least on the index and at least one delta index of the one or more delta indexes.”
Bik teaches generate one or more delta indexes associated with the index based on one or more modifications to the graph (Bik, figs. 6, 7A-B, Column 14, Lines 5-17, “the backup module 312 also includes a delta module 604 that creates delta tables 704a-n for storing modifications made to data associated with a vertex represented in the backup table 702.” Where the delta tables are interpreted as the one or more delta indexes. Where the backup table is interpreted as the index. The modifications made to data associated with a vertex are interpreted as the one or more modifications to the graph); 
generate a response to the query based at least on the index and at least one delta index of the one or more delta indexes (Bik, figs. 6, 7A-B, Column 15, Lines 45-64, “Because the backup table 702 and the delta tables 704a-n are ordered, the merge module 606 stops searching a delta table 704 for the selected identifier once it reaches a unique identifier with a value greater than the value of the selected identifier.” and “ The merge module 606 then searches for the selected identifier in delta tables 704a-n. If found in one or more delta tables 704a-n, the merge module 606 selects the identifier and its corresponding values from the latest created delta table 704.” Wherein the searches is inherent to have a query. The searches are searching one or more delta tables. Where the selects the identifier and its corresponding values from the latest created delta table 704 is interpreted as the response to the query).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bik that teaches a graph representing relationships among a set of items into Ushijima that teaches accessing data stored in a graph database by using a relational database 
The motivation for doing so would be to efficient processing a large graph that provide information to a search engine (Bik Column 1, Lines 34-40).

As per claim 12, Ushijima teaches wherein the one or more modifications comprise one or more additions or deletions in the graph (Ushijima, fig. 17, par. [0144]-[0145], “the high-frequency reference range determination module 113 references the reference statistical information 130, and keeps the nodes included in the high-frequency reference range but deletes the other nodes from the overall graph G shown in FIG. 17 representing the overall relational diagram of the databases.” Where deletes the other nodes from the overall graph G is interpreted as the one or more modifications comprise one or more additions or deletions in the graph). 

As per claim 13, Bik teaches wherein the graph comprises the vertices and one or more additional vertices without the attribute type (Bik, fig. 3, Column 10, Lines 46-65, “a partition of a graph and stores the graph data as a vertex collection data structure” Where the vertex in the graph data has a plurality of vertices without the attribute type).

Bik teaches wherein generating a response to the query based at least on the index and at least one delta index of the one or more delta indexes comprises: 
compiling the index and the at least one delta index to generate an updated index (Bik, fig. 7B:752b, Column 15, Lines 37-57, “After the merge threshold is reached, the merge module 606 merges the backup table 702 and the delta tables 704a-n into a new backup table (not shown).” Where the result of the merge is interpreted as the compiling the index and the at least one delta index to generate an updated index. Where the new backup table (not shown) is interpreted as the generate the updated index); and 
generating a response to the query based at least on the updated index (Bik, fig. 7B:752b, Column 15, Lines 44-57, “To create this backup table, the merge module 606 starts at the beginning of the backup table 702 and selects the first vertex stored in the backup table 702.” Wherein the selects the first vertex stored in the backup table is interpreted as the generating a response to the query based at least on the updated index. The selects are inherent to have the query).

As per claim 16, Ushijima teaches wherein each entry in the index associates a range of attribute values with one or more of the vertices with an attribute that qualifies for the range (Ushijima, par. [0064], “The high-frequency reference range determination module 113 of the query request reception module 110 reads the reference statistical information 130, specifies a range having a high access frequency (high-frequency reference range) in the graph database 220, and extracts the nodes of the high-frequency reference range.” Wherein the high-frequency reference range is interpreted as the range of attribute values with one or more of the vertices with an attribute that qualifies for the range with is associated with each node of the graph insert to the reference statistical information). 

As per claim 19, Bik teaches wherein the query indicates a period of interest and wherein the program instructions further direct the processing system to select the at least one delta index that corresponds to the period of interest (Bik, fig. 8, Column 19, Lines 64-66, “After selecting the unique identifier and its corresponding values from the latest delta table 704” Wherein after is interpreted as the period of interest. Wherein the selecting the unique identifier and its corresponding values from the latest delta table is interpreted as the selecting the at least one delta index that corresponds to the period of interest).

As per claim 20, Bik teaches wherein the program instructions further direct the processing system to compile the one or more delta indexes with the index to generate a new index (Bik, fig. 8, Column 19, Lines 25-30, “The backup module 312 then creates 804 one or more delta tables and stores the data modified after creation of backup table in the created one or more delta tables. The backup module 312 next merges 806 the backup table and the one or more delta tables after reaching a merge threshold.” Where merges the backup table and the one or more delta tables after reaching the merge threshold is interpreted as the compiling the one or more delta indexes with the index to generate the new index).
s 7-8, and 17-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ushijima et al. (US 20150310129 A1) in view of Bik (US 9104665 B1) still in further view of Sivathanu (US 9576007 B1).

As per claim 7, Ushijima, and Bik teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior art of Ushijima, and Bik does not explicitly teach “generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period; generating one or more additional delta indexes for a portion of the one or more modifications during one or more additional periods following the first period.”
On the other hand, in the same field of endeavor, Bik teaches wherein generating the one or more delta indexes associated with the index based on the one or more modifications to the graph comprises: generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period (Sivathanu, Column 27, Lines 16-49, “to apply a real-time update, the instance manager may convert a set of deltas into a sequence of updates to the posting lists. Each update may be associated with a timestamp and be retried until successfully applied to ensure strict ordering of updates. Updates may be batched into 10s or 1000s of updates. Each index cluster may track the timestamp of the data it is currently serving. If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster.” Where the convert a set of deltas into a sequence of updates ; and 
generating one or more additional delta indexes for a portion of the one or more modifications during one or more additional periods following the first period (Sivathanu, Column 27, Lines 16-49, “If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster. … If a timestamp of a delta is earlier than the current timestamp, the index cluster may consider the update successfully applied without actually attempting to apply the update. ”  Where the greater than the current timestamp of the triple at the index cluster or a timestamp of a delta is earlier than the current timestamp are interpreted as the additional periods following the first period. The updated indexes are interpreted as the generating one or more additional delta indexes for a portion of the one or more modifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sivathanu that teaches a large search engine traditionally create and store an index that enables a user to search for one or more words in the content of documents. into the combination of Ushijima that teaches accessing data stored in a graph database by using a relational database interface, and Bik that teaches a graph representing relationships among a set of items. Additionally, this give a capability to store data for expressing 
The motivation for doing so would be to query latency for proximity ranges (Sivathanu Column 2, Lines 2-3). 

As per claim 8, Ushijima, and Bik teach all the limitations as discussed in claim 1 above.  
Additionally, Sivathanu teaches wherein the first period and the one or more additional periods comprises a quantity of time or a quantity of modifications (Sivathanu, Column 16, Lines 25-61, “a geographic space can have a distance metric of miles, meters, inches, etc. used with a covering operator to define the neighborhood, for example, “within 5 miles” or “within 4 meters.” As another example, a date/time space can have a distance metric of years, hours, seconds, etc., with a covering operator to define a neighborhood of, for example, “within 3 years,” “within 6 seconds,” etc.” Wherein the within 3 years,” “within 6 seconds are the quantity of time).

As per claim 17, Ushijima, and Bik teach all the limitations as discussed in claim 11 above.  
However, it is noted that the combination of the prior art of Ushijima, and Bik does not explicitly teach “generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period; generating one or more additional delta indexes for a portion of the one or more modifications during one or more additional periods following the first period.”
On the other hand, in the same field of endeavor, Bik teaches wherein generating the one or more delta indexes associated with the index based on the one or more modifications to the graph comprises: generating a first delta index of the one or more delta indexes for a portion of the one or more modifications made during a first period (Sivathanu, Column 27, Lines 16-49, “to apply a real-time update, the instance manager may convert a set of deltas into a sequence of updates to the posting lists. Each update may be associated with a timestamp and be retried until successfully applied to ensure strict ordering of updates. Updates may be batched into 10s or 1000s of updates. Each index cluster may track the timestamp of the data it is currently serving. If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster.” Where the convert a set of deltas into a sequence of updates to the posting lists is interpreted as the generating a first delta index of the one or more delta indexes for a portion of the one or more modifications. The timestamp of the data it is currently serving is interpreted as the first period. The updated indexes are interpreted as the generating one or more additional delta indexes for a portion of the one or more modifications); and 
generating one or more additional delta indexes for a portion of the one or more modifications during one or more additional periods following the first period (Sivathanu, Column 27, Lines 16-49, “If an index cluster fails and restarts, the index cluster may apply an update as long as the update timestamp is greater than the current timestamp of the triple at the index cluster. … If a timestamp of a delta is earlier than the current timestamp, the index cluster may consider the update successfully applied without actually attempting to apply the update. ”  Where the greater than the current timestamp of the triple at the index cluster or a timestamp of a delta is earlier than the current timestamp are interpreted as the additional periods following the first period. The updated indexes are interpreted as the generating one or more additional delta indexes for a portion of the one or more modifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sivathanu that teaches a large search engine traditionally create and store an index that enables a user to search for one or more words in the content of documents. into the combination of Ushijima that teaches accessing data stored in a graph database by using a relational database interface, and Bik that teaches a graph representing relationships among a set of items. Additionally, this give a capability to store data for expressing complex relationships as is, such as human relationships in a social network or a delivery state across a logistics network, and flexibility in not needing a schema design before storage unlike a relational database.
The motivation for doing so would be to query latency for proximity ranges (Sivathanu Column 2, Lines 2-3). 

As per claim 18, Ushijima, and Bik teach all the limitations as discussed in claim 11 above.  
Sivathanu teaches wherein the first period and the one or more additional periods comprises a quantity of time or a quantity of modifications (Sivathanu, Column 16, Lines 25-61, “a geographic space can have a distance metric of miles, meters, inches, etc. used with a covering operator to define the neighborhood, for example, “within 5 miles” or “within 4 meters.” As another example, a date/time space can have a distance metric of years, hours, seconds, etc., with a covering operator to define a neighborhood of, for example, “within 3 years,” “within 6 seconds,” etc.” Wherein the within 3 years,” “within 6 seconds are the quantity of time).

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shankar et al. (US 20150112998 A1), teaches accessing one or more databases in substantially real-time to provide information in an interactive user interface.
Balachandran (US 20150046492 A1), teaches search code samples stored in a code repository in order to learn the usage of a particular programming interface, or perform refactoring tasks.
Elnikety (US 20140172914 A1), teaches a graph database is a type of data structure where one or more graphs are used to model the structural relationships between data objects in a data set.
Renkes (US 20090094236 A1), teaches data processing by means of a digital computer, and more particularly to selection of rows and values from indexes with updates.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168